                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              WESTERN DIVISION


REX GARD,                                              CIV. 18-5040-JLV

                    Petitioner,

       vs.                                                  ORDER

BRENT FLUKE, Warden, Mike Durfee
State Prison; JASON RAVNSBORG, 1
Attorney General,

                    Respondents.


                                  INTRODUCTION

      Petitioner Rex Gard filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. (Docket 1). Mr. Gard asserts “an actual innocence claim

as well as ineffective assistance of trial, appeal, and habeas counsel” violating

the federal and South Dakota constitutions. Id. at ¶ 2. However, the majority

of Mr. Gard’s petition is devoted to allegations that the South Dakota

Department of Corrections and the staff at the Mike Durfee State Prison in

Springfield, South Dakota, are not providing adequate legal assistance or

access to legal materials to prisoners. Id. at ¶¶ 3, 5-13. Respondents moved to

dismiss the petition. (Docket 9). Mr. Gard resists the motion to dismiss.

(Docket 10).



      1Pursuant to Federal Rule of Civil Procedure 25(d), Jason Ravnsborg is
automatically substituted for Marty Jackley, Attorney General.
      Pursuant to a standing order of April 1, 2018, the matter was referred to

United States Magistrate Judge Daneta Wollmann pursuant to 28 U.S.C.

§ 636(b)(1)(B) for a report and recommendation (“R&R”). The magistrate judge

recommended the court dismiss this petition without prejudice because Mr.

Gard failed to obtain permission from the United States Court of Appeals for

the Eighth Circuit as required by 28 U.S.C. § 2244(b)(3)(A). (Docket 11). Mr.

Gard timely objected to the R&R. (Docket 12). The court reviews de novo those

portions of the report and recommendation which are the subject of objections.

Thompson v. Nix, 897 F.2d 356, 357-58 (8th Cir. 1990); 28 U.S.C. § 636(b)(1).

The court may then “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). For

the reasons given below, the court overrules Mr. Gard’s objections, adopts the

R&R as supplemented by this order, and dismisses the petition. After the R&R

was filed, Mr. Gard moved for a stay “on these proceedings” to request leave

from the Eighth Circuit to file a subsequent habeas petition. (Docket 13). The

court denies the motion for a stay.

                                 DISCUSSION

I.    Procedural History

      Mr. Gard was convicted in a South Dakota jury trial of 13 counts of theft,

6 counts of forgery, and 1 count of conspiracy to commit grand theft. State v.

Gard, 742 N.W.2d 257, 259 (S.D. 2007). The state court judge sentenced Mr.

Gard to 65 years of prison. Id. The South Dakota Supreme Court affirmed the

conviction. Id. Mr. Gard petitioned for a writ of habeas corpus in South


                                        2
Dakota state court, which was denied. See Docket 9-6 (respondents’ copy of

the order denying the writ). The South Dakota Supreme Court denied a

certificate of probable cause that an appealable issue existed. (Docket 9-10).

      Mr. Gard then filed his first petition for a writ of habeas corpus in this

court. Gard v. Weber, Civ. 10-5017, Docket 1 (D.S.D. Mar. 25, 2010). The first

petition alleged his state court sentence violated the Eighth Amendment and

his trial counsel was ineffective. Id., Docket 36 at p. 13 (D.S.D. Mar. 3, 2012).

The court denied Mr. Gard’s petition. Id. at p. 29. The Eighth Circuit denied

Mr. Gard’s application for a certificate of appealability and dismissed his

appeal. Id., Docket 48. Mr. Gard filed his second petition for a writ of habeas

corpus on June 14, 2018. (Docket 1).

      The magistrate judge recommended the court dismiss the second petition

without prejudice because Mr. Gard did not obtain permission from the Eighth

Circuit to file the second petition. (Docket 11 at p. 4). In his objections to the

R&R, Mr. Gard restates the merits of his petition but does not state he

obtained permission from the Eighth Circuit to file the petition. (Docket 12).

II.   Legal Standard

      “Federal law opens two main avenues to relief on complaints related to

imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint

under the Civil Rights Act of 1871 . . . 42 U.S.C. § 1983. Challenges to the

validity of any confinement or to particulars affecting its duration are the

province of habeas corpus . . . ; requests for relief turning on circumstances of




                                         3
confinement may be presented in a § 1983 action.” Muhammad v. Close, 540

U.S. 749, 750 (2004).

       “Before a second or successive [petition for a writ of habeas corpus] is

filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the [petition].”

28 U.S.C. § 2244(b)(3)(A).

III.   Analysis

       Mr. Gard’s petition presents two distinct issues. First, he explicitly seeks

habeas relief, “fil[ing] this subsequent petition for writ of habeas corpus based

on an actual innocence claim as well as [an] ineffective assistance of trial,

appeal, and habeas counsel” claim. (Docket 1 at ¶ 2). Second, Mr. Gard

asserts the South Dakota Department of Corrections and prison officials are

violating his constitutional right to access legal materials. Id. at ¶¶ 3, 5-13.

Although these two claims require separate legal analyses, the court concludes

they must both be dismissed without prejudice.

       Mr. Gard’s first claim is an unauthorized second or successive petition

for a writ of habeas corpus. The court denied Mr. Gard’s first petition on its

merits, which include the claims Mr. Gard presents in his second petition.

Gard v. Weber, Civ. 10-5017, Docket 36 (D.S.D. Mar. 3, 2012). Mr. Gard did

not seek permission from the Eighth Circuit to file the present petition. See

Docket 10 at p. 1 (admitting Mr. Gard was “not aware” of the appellate court

authorization requirement). Agreeing with respondents and the magistrate

judge, the court concludes it must dismiss Mr. Gard’s first claim as an


                                         4
unauthorized second or successive habeas petition. 28 U.S.C. § 2244(b)(3)(A).

Mr. Gard’s objections, to the extent they attack the magistrate judge’s

conclusion on this point, are overruled and the R&R is adopted.

      The court must also deny Mr. Gard’s request for a stay. He asks for a

stay “in order to request leave to file a subsequent habeas” petition from the

Eighth Circuit. (Docket 13). However, successive habeas petitioners must

obtain appellate permission “[b]efore a second or successive [petition] is filed in

the district court[.]” 28 U.S.C. § 2244(b)(3)(A). The statutory language does not

contemplate successive habeas petitioners obtaining appellate permission after

their successive petition has been filed in the district court. The appropriate

procedure here is for the court to dismiss Mr. Gard’s present successive habeas

petition. Mr. Gard may then seek permission from the Eighth Circuit to file a

successive habeas petition and, if permission is granted, refile his petition in

this court.

      Neither respondents nor the magistrate judge evaluated Mr. Gard’s

second claim concerning access to legal materials. This claim was not raised in

Mr. Gard’s first habeas petition and so may not be second or successive. 2 See

Singleton v. Norris, 319 F.3d 1018, 1023 (8th Cir. 2003) (“[A] habeas petition

raising a claim that had not arisen at the time of a previous petition is not

barred by § 2244(b)[.]”). However, the court concludes the second claim is not


      2Mr. Gard did file an ex parte motion seeking access to “an unlimited
number of copies of case law, or a research based software” in his first habeas
petition. Gard v. Weber, Civ. 10-5017, Docket 28 (D.S.D. July 11, 2011). That
motion did not assert state authorities were violating his constitutional right to
legal materials.
                                         5
properly characterized as a habeas claim. It does not challenge the “validity of

any confinement or . . . particulars affecting its duration[.]” Muhammad, 540

U.S. at 750. Instead, it “requests relief turning on circumstances of

confinement[.]” Id. Such a claim may be brought under § 1983. Id. The

appropriate course of action is to dismiss the second claim without prejudice

and allow Mr. Gard to refile the claim, if he chooses, under § 1983. Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (dismissing without prejudice

habeas claim properly characterized as a § 1983 claim).

      The court notes Mr. Gard frequently files § 1983 cases in the Southern

Division of this court and is familiar with the standards applicable to suits

brought under that statute. See Gard v. Kaemingk et al., Civ. 13-4062; Gard v.

Dooley et al., Civ. 14-4023; Gard v. Dooley et al., Civ. 14-4179; Gard v. Dooley

et al., Civ. 14-4183. The court discerns little prejudice in requiring Mr. Gard to

pursue his claim under the appropriate statute.

      Mr. Gard’s objections to the R&R concerning the magistrate judge’s

refusal to evaluate his claim regarding access to legal materials are overruled.

Although the magistrate judge did not consider this claim separately, the court

nevertheless accepts her recommendation that the petition be dismissed

without prejudice in its entirety.

                                     ORDER

      For the reasons given above, it is

      ORDERED that Mr. Gard’s objections to the report and recommendation

(Docket 12) are overruled.


                                           6
      IT IS FURTHER ORDERED that the report and recommendation (Docket

11) is adopted as supplemented by this order.

      IT IS FURTHER ORDERED that respondents’ motion to dismiss the

petition (Docket 8) is granted.

      IT IS FURTHER ORDERED that Mr. Gard’s petition (Docket 1) is

dismissed without prejudice.

      IT IS FURTHER ORDERED that Mr. Gard’s motion to appoint counsel

(Docket 3) is denied as moot.

      IT IS FURTHER ORDERED that Mr. Gard’s motion for a stay (Docket 13)

is denied.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2253(c) and

Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the court declines to issue a certificate of appealability.

Although the court declines to issue a certificate of appealability, Mr. Gard may

timely seek a certificate of appealability from the United States Court of

Appeals for the Eighth Circuit under Federal Rule of Appellate Procedure 22.

See Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts; Fed. R. App. P. 22.

      Dated July 9, 2019.


                                       BY THE COURT:

                                       /s/ Jeffrey L. Viken
                                       JEFFREY VIKEN
                                       CHIEF JUDGE


                                         7
